Case 1:11-cv-00691-LAK-RWL Document 2091-50 Filed 10/02/18 Page 1 of 4




    EXHIBIT 50
   Case 1:11-cv-00691-LAK-RWL Document 2091-50 Filed 10/02/18 Page 2 of 4




ECUADOR


       Amazonia                                                              More Ecuador news (/centro/ecuador/)




    U.S. journalist joins “The dirty hand of Chevron” campaign




(http://i.eldiario.com.ec/fotos-manabi-ecuador/2014/05/20140515114316_periodista-estadounidense-se-une-a-.jpg)



Eva Golinger, host of the program “Behind the news,” by RT, joined the “The dirty hand of
Chevron” campaign.

    Thursday, May 15, 2014 | 11:43

             The U.S. journalist travelled to the Ecuadorian Amazon rainforest region to see
             firsthand the environmental damage caused in that region by U.S. oil company
             Chevron.

             Golinger called the contamination “the hand of death.”



    (whatsapp://send?text=Diario Centro: U.S. journalist joins campaign)




http://www.eldiario.ec/centro/noticias-santodomingo-ecuador/316010-periodista-estadouni... 9/27/2018

CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2091-50 Filed 10/02/18 Page 3 of 4
Periodista estadounidense se une a la campaña "La mano sucia de Chevron" | Diario Centro Page 1 of 1
       Case 1:11-cv-00691-LAK-RWL Document 2091-50 Filed 10/02/18 Page 4 of 4




  ECUADOR                                                                                      más noticias de Ecuador   (/centro/ecuador/)



     Amazonía

  Periodista estadounidense se une a la campaña "La mano sucia de
  Chevron"




  (http://i.eldiario.com.ec/fotos-manabi-ecuador/2014/05/20140515114316_periodista-estadounidense-se-une-a-.jpg)



  Eva Golinger, presentadora del programa "Detrás de la noticia" emitido por RT, se unió a campaña "La mano sucia de Chevron".


  Jueves 15 Mayo 2014 | 11:43



             La estadounidense viajó a la selva amazónica de Ecuador para conocer de primera mano el daño medioambiental
             causado en esa región por la petrolera estadounidense Chevron.

             Golinger llamó "la mano de muerte" a la contaminación.



  (whatsapp://send?text=Diario Centro: Periodista estadounidense se une a la campaña )




http://www.eldiario.ec/centro/noticias-santodomingo-ecuador/316010-periodista-estadouni... 9/27/2018
